     Case 1:18-cv-01073-DAD-JDP Document 15 Filed 08/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT AVILA, JR.,                                  No. 1:18-cv-01073-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DENY
13           v.                                          PETITION
14   STUART SHERMAN,                                     (Doc. No. 13)
15                       Respondent.
16

17           Petitioner Robert Avila, Jr., a state prisoner, brought the instant habeas petition pro se

18   under 28 U.S.C. § 2254 to challenge his state conviction for lewd or lascivious and sexual

19   penetration upon a minor. (Doc. No. 1 at 37.) Similar habeas petitions were filed by petitioner

20   with the California Court of Appeal and the California Supreme Court—both were denied. (Id. at

21   3, 36-37, 62.) As was the case with his habeas petitions filed in state court, the instant federal

22   petition also raises the same three grounds for relief. (Id. at 6, 8-9, 36-37.) First, petitioner

23   claims his due process rights were violated when the jury at his trial in state court was instructed

24   that they may decide whether to draw propensity from evidence of petitioner’s uncharged sex

25   offenses. (Id. at 6, 37.) Second, petitioner argues that the jury was also improperly instructed

26   that uncharged sex offenses may be proven by a preponderance of the evidence. (Id. at 8, 37.)

27   Third, petitioner claims he has a constitutional right to be present at critical stages of the trial, but

28   was not present during a readback of trial testimony during jury deliberations. (Id. at 9, 37-38.)
                                                         1
     Case 1:18-cv-01073-DAD-JDP Document 15 Filed 08/04/20 Page 2 of 3

 1   On June 9, 2020, the assigned magistrate judge found all three grounds meritless and

 2   recommended that this petition for federal habeas relief be denied on the merits. (Doc. No. 13.)

 3   Petitioner filed objections on July 7, 2020. (Doc. No. 14.)

 4          Having reviewed this case de novo pursuant to 28 U.S.C. § 636(b)(1)(C), the court

 5   concludes that the pending findings and recommendations are supported by the record and proper

 6   analysis. Most of the arguments raised in petitioner’s objections are either without supporting

 7   authorities or the authorities cited by petitioner are not relevant here. (Doc. No. 14 at 2-5.) For

 8   the most part, petitioner simply re-argues the merits of his case without addressing the magistrate

 9   judge’s reasoning and application of the standard of review in these federal habeas proceedings

10   under 28 U.S.C. § 2254. As the United States Supreme Court has instructed:

11                  Section 2254(d) reflects the view that habeas corpus is a “guard
                    against extreme malfunctions in the state criminal justice systems,”
12                  not a substitute for ordinary error correction through appeal. As a
                    condition for obtaining habeas corpus from a federal court, a state
13                  prisoner must show that the state court’s ruling on the claim being
                    presented in federal court was so lacking in justification that there
14                  was an error well understood and comprehended in existing law
                    beyond any possibility for fairminded disagreement.
15

16   Harrington v. Richter, 562 U.S. 86, 102–03 (2011). The California Court of Appeal’s decision,
17   and the California Supreme Court’s denial of review, do not exemplify an “extreme malfunction
18   in the state criminal justice system.” Id. As the magistrate judge properly found, there were no
19   clear violations of federal law as to any of the three grounds for relief presented here, even if
20   petitioner’s allegations and arguments were accepted as true. (Doc. No. 13.) The court agrees
21   that the instant habeas petition should therefore be denied on the merits.
22          When a court denies a petition for a writ of habeas corpus, it may only issue a certificate
23   of appealability when “the applicant has made a substantial showing of the denial of a
24   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must
25   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition
26   should have been resolved in a different manner or that the issues presented were ‘adequate to
27   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)
28   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
                                                      2
     Case 1:18-cv-01073-DAD-JDP Document 15 Filed 08/04/20 Page 3 of 3

 1           In the present case, the court concludes that petitioner has not made the required

 2   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

 3   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 4   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

 5   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

 6   a certificate of appealability.

 7           Accordingly, it is hereby ordered that:

 8           1.      The June 9, 2020 findings and recommendations (Doc. No. 13) are ADOPTED in

 9                   full;

10           2.      The petition is DENIED;

11           3.      The Clerk of Court is DIRECTED to close this case; and

12           4.      The court DECLINES to issue a certificate of appealability.

13   IT IS SO ORDERED.
14
         Dated:     August 3, 2020
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
